                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LESLY POMPY and INTERVENTIONAL
PAIN MANAGEMENT ASSOCIATES, P.C.,

               Plaintiffs,                                   Case Number 19-10334
v.                                                           Honorable David M. Lawson

MONROE BANK AND TRUST,
SUSAN MEHREGAN, THOMAS SCOTT,
TINA TODD, JESSICA CHAFFIN,
JACK VITALE, MARC MOORE,
ROBERT BLAIR, JON LASOTTA,
SHAWN KOTCH, BRIAN BISHOP,
BLUE CROSS BLUE SHIELD OF MICHIGAN,
BLUE CROSS BLUE SHIELD OF MICHIGAN
MUTUAL INSURANCE COMPANY,
BLUE CROSS COMPLETE OF MICHIGAN,
BLUE CROSS COMPLETE OF MICHIGAN, LLC,
MICHAEL ZSENYUK, JIM GALLAGHER,
BRIAN ZASADNY, JAMES HOWELL,
DIANE SILAS, CARL CHRISTENSEN,
J. ALAN ROBERTSON, M.D., SHELLY
EDGERTON, SEAN M. SIEBIGTEROTH,
KIM GAEDEKE, VAUGHN HAFNER,
DINA YOUNG, and RAY KISONAS,

               Defendants.
                                                       /

     ORDER ADOPTING REPORT AND RECOMMENDATION, GRANTING IN PART
     MOTION TO DISMISS FOR IMPROPER PLEADING, GRANTING MOTIONS TO
      DISMISS CLAIMS AGAINST CERTAIN DEFENDANTS, DISMISSING OTHER
     MOTIONS AS MOOT, DENYING MOTION TO STRIKE AMENDED COMPLAINT,
                AND CONTINUING THE ORDER OF REFERENCE

        Presently before the Court is the report issued on January 17, 2020 by Magistrate Judge

Michael J. Hluchaniuk under 28 U.S.C. § 636(b) recommending that the Court grant in part several

motions to dismiss the complaint for failure to satisfy the concise pleading requirements of Federal

Rule of Civil Procedure 8, dismiss certain other claims against some defendants, allow the plaintiff
an opportunity to file a proper amended pleading, and dismiss as moot a motion by other

defendants challenging the merits of the originally pleaded claims.

       Although the magistrate judge’s report stated that the parties to this action may object to

and seek review of the recommendation within fourteen days of service of the report, no objections

have been filed. The plaintiff filed a “reply” to the report and recommendation, which did not

raise any objections, but instead represented that the plaintiff accepted the magistrate judge’s

conclusions and intended to file an appropriately winnowed pleading. On the same date, he filed

a drastically shorter amended complaint, which reframed his claims using approximately 20 pages,

compared with the nearly 200-page original complaint. None of the defendants objected to the

recommendations by the magistrate judge.

       The parties’ failure to file objections to the report and recommendation waives any further

right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.

1987). Likewise, the failure to object to the magistrate judge’s report releases the Court from its

duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the

Court agrees with the findings and conclusions of the magistrate judge. The Court therefore will

adopt the magistrate judge’s recommendations, deem the plaintiff’s amended pleading as properly

filed, and deny as moot the remaining challenges to the original pleading.

       The Court also notes that, after the amended pleading was filed, the Blue Cross defendants

filed a motion to strike the amended pleading, on the sole ground that it was filed without leave

granted by the Court. Although there may be some pedantic virtue in that argument because the

recommendation of the magistrate judge had at that time not yet been adopted by the undersigned,

the Court finds that no purpose would be served by striking the amended pleading and that the just,

speedy, and inexpensive resolution of the matter would best be encouraged by allowing the




                                               -2-
plaintiff’s nominally premature but otherwise permissible filing to stand. See Fed. R. Civ. P. 1.

Moreover, the Court finds that the Blue Cross defendants waived their procedural challenge to the

filing of the amended pleading by failing to present any timely objection to the magistrate’s

recommendation that the amendment should be permitted. The Blue Cross defendants’ motion to

strike therefore will be denied.

       Accordingly, it is ORDERED that the amended report and recommendation (ECF No. 64)

is ADOPTED, and the defendants’ motions to dismiss (ECF No. 28, 37, 46) are GRANTED IN

PART. The original complaint is DISMISSED WITHOUT PREJUDICE, and the plaintiff’s

amended complaint docketed on January 28, 2020 is deemed properly filed. The defendants’

motions are DENIED in all other respects.

       It is further ORDERED that the MBT defendants’ motion to dismiss (ECF No. 20) is

GRANTED, and the plaintiff’s state law claims against those defendants under Michigan

Compiled Laws § 487.691 ONLY are DISMISSED WITH PREJUDICE. The re-pleading of

other claims against the MBT defendants in the amended complaint is ALLOWED.

       It is further ORDERED that defendant Ray Kisonas’s motion to dismiss for insufficient

service of process (ECF No. 37) is GRANTED, and all of the plaintiff’s claims against defendant

Kisonas are DISMISSED WITHOUT PREJUDICE.

       It is further ORDERED that the Blue Cross defendants’ motion to dismiss (ECF No. 35)

is DENIED as moot, and their motion to strike (ECF No. 70) is DENIED for lack of merit in the

grounds presented.

       It is further ORDERED that the referral of the case to the assigned magistrate judge under

the previously issued order of reference is CONTINUED.




                                              -3-
                                                                s/David M. Lawson
                                                                DAVID M. LAWSON
                                                                United States District Judge

Date: March 30, 2020


                                      PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was
                   served upon each attorney or party of record herein by
                   electronic means or first-class U.S. mail on March 30, 2020.

                                              s/Susan K. Pinkowski
                                              SUSAN K. PINKOWSKI




                                                -4-
